DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an operator and the operator, in claim 2; the operator, in claim 5; a reverser, a/the saddle stitching bookbinder, a first discharger, a second discharger, an operator, the operator, and the second discharger, in claim 8; an operator and the operator, in claim 9; the operator, in claim 11; a reverser, a saddle stitching bookbinder, a first discharger, a second discharger, an operator, and the operator, in claim 15. 
In paragraphs 0063, 0064 and 0144-0145 (in the USPGPUB version) (reversing unit 348), and/or, in figure 1 (reversing unit 348), is/are interpreted to read on: a reverser, in claims 8 and 15. 
In paragraphs 0067, 0080, 0081, 0116, 0117, 0125 and 0126, (i.e., saddle stitch bookbinding process, a stapler 42 is configured to execute a binding process on the sheet bundle), and/or, see figures 2A to 2E, is/are interpreted to read on: a/the saddle stitching bookbinder, in claim 8 and a/the saddle stitching bookbinder, in claim 15.
In paragraphs 0063-0064, and/or, in figure 1 (“discharge port” 325, “flapper 326”, and “reversing unit” 348), is/are interpreted to read on: a first discharger, a second discharger, the first discharger and the second discharger, in claim 8 and a first discharger, a second discharger, and the first discharger, in claim 15.
In paragraphs 0020, 0092, 0094, 0100 and 0101, and/or, in figure 4, (“operating unit 501”), is/are interpreted to read on: an operator and the operator, in claim 2; the operator, in claim 5; an operator, the operator, in claim 8; an operator and the operator, in claim 9; the operator, in claim 11; an operator and the operator, in claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Truong (Reg. No. 53,704) on 21 July 2022.

The application has been amended as follows: 
In the claims:
In claim 2, line 13, after “operator”, delete “unit”.
In claim 2, line 30, after “the first”, change “print” to --printing--.
In claim 2, line 32, after “the first image on the”, change “first” to --second--.
In claim 2, line 32, after “the sheet in the second”, change “print” to --printing--.

In claim 8, line 33, before “sheet”, change “the” to --a--.
In claim 8, line 35, change “print” to --printing--.
In claim 8, line 37, after “the first image on the”, change “first” to --second--.
In claim 8, line 37, after “the sheet in the second”, change “print” to --printing--.
 
In claim 15, line 6, after “bookbinder”, delete “unit”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, Kawamoto (US 6,632,035 B1) teaches a printing apparatus (see figure 1, “host computer” 3000 and “printer 1500”) capable of conveying sheets printed with images to a sheet processing apparatus (i.e., “printer 1500” and see figures 3, 5, 7-13), wherein the sheet processing apparatus (i.e., “printer 1500” and see figures 3, 5, 7-13) is capable of (i) discharging the sheets conveyed from the printing apparatus (see figure 1, “host computer” 3000 and “printer 1500”) to a first discharge without reversing the conveyed sheets and without executing a saddle stitch bookbinding process (see figures 11, 13, 1-sided printing is without reversing and if saddle stitch is not selected then no execution of saddle stitch, and see fig. 3, booklet printing selected S605, S607), and (ii) discharging the sheets conveyed from the printing apparatus (see figure 1, “host computer” 3000 and “printer 1500”) to a second discharge after reversing the conveyed sheets (i.e., “2-sided printing” see col. 7, lines 5-10, col. 8, lines 5-10 and see figure 5, S1003 and see figures 11 and 13 “2-sided printing”) and executing a saddle stitch bookbinding process for the revered sheets (i.e., booklet printing selected in figure 3, S605, S607, and see figures 11 and 13 saddle stitch can be selected or checked), the printing apparatus (see figure 1, “host computer” 3000 and “printer 1500) comprising: a printer (17) configured to perform a printing operation to a plurality of sheets (see figure 5); an operator (i.e., operating unit) configured to receive a setting of executing the saddle stitch bookbinding process (see figure 3, S602, S605, S607, and see figures 11 and 13, i.e., “Saddle Stitch”) for the plurality of sheets; and a controller (i.e., 2000, 1000, CPU 1, CPU 12) configured to. 
The closest prior art of record, namely, Kawamoto (US 6,632,035 B1) does not disclose, teach or suggest, a controller configured to determine whether or not the number of the plurality of sheets exceeds a predetermined number in a case where the operator receives the setting of executing the saddle stitch bookbinding process for the plurality of sheets, wherein in a case where it is determined that the number of the plurality of sheets exceeds the predetermined number, the controller controls the printer to print the images on the plurality of sheets in a first printing order and the sheet processing apparatus discharges the plurality of sheets to the first tray, wherein in a case where it is determined that the number of the plurality of sheets doesn't exceed the predetermined number, the controller controls the printer to print the images on the plurality of sheets in a second printing order and the sheet processing apparatus discharges the plurality of sheets to the second tray after executing the saddle stitch bookbinding process for the plurality of sheets, and wherein the printer performs a printing operation to each of the plurality of sheets such that,-3-Amendment for Application No.: 17/371934 Attorney Docket: 10291832US05after the printer prints a first image on a first surface of a sheet, the printer prints a second image on a second surface of the sheet that is opposite to the first surface in the first printing order, and after the printer prints the second image on the first surface of the sheet, the printer prints the first image on the second surface of the sheet in the second printing order, as recited in independent claim 2.

Claims 3-7 are allowable because claims 3-7 are dependent on independent claim 2 above.

Regarding independent claim 8, the closest prior art of record, namely, Kawamoto (US 6,632,035 B1) does not disclose, teach or suggest, a controller configured to determine whether or not the number of the plurality of sheets exceeds a predetermined number in a case where the operator receives the setting of executing the saddle stitch bookbinding process for the plurality of sheets, wherein in a case where it is determined that the number of the plurality of sheets exceeds the predetermined number, the controller controls the printer to print the images on the plurality of sheets in a first printing order and controls the first discharger to discharge the plurality of sheets to the first tray, and wherein in a case where it is determined that the number of the plurality of sheets doesn't exceed the predetermined number, the controller controls the printer to print the images on the plurality of sheets in a second printing order, controls the second discharger to discharge the plurality of sheets to the second tray, and controls the saddle stitching bookbinder to execute the saddle stitch bookbinding process for the plurality of sheets, and wherein the printer performs a printing operation to each of the plurality of sheets such that, after the printer prints a first image on a first surface of a sheet, the printer prints a second image on a second surface of the sheet that is opposite to the first surface in the first printing order,-5-Amendment for Application No.: 17/371934 Attorney Docket: 10291832US05after the printer prints the second image on the first surface of the sheet, the printer prints the first image on the second surface of the sheet in the second printing order, as claimed in independent claim 8.

Regarding independent claim 9, Kawamoto (US 6,632,035 B1) teaches a printing apparatus (see figure 1, “host computer” 3000 and “printer 1500”) capable of conveying sheets printed with images to a sheet processing apparatus (i.e., “printer 1500” and see figures 3, 5, 7-13), wherein the sheet processing apparatus (i.e., “printer 1500” and see figures 3, 5, 7-13) is capable of (i) discharging the sheets conveyed from the printing apparatus (see figure 1, “host computer” 3000 and “printer 1500”) to a first discharge without reversing the conveyed sheets and without executing a saddle stitch bookbinding process (see figures 11, 13, 1-sided printing is without reversing and if saddle stitch is not selected then no execution of saddle stitch, and see fig. 3, booklet printing selected S605, S607), and (ii) discharging the sheets conveyed from the printing apparatus (see figure 1, “host computer” 3000 and “printer 1500) to a second discharge after reversing the conveyed sheets (i.e., “2-sided printing” see col. 7, lines 5-10, col. 8, lines 5-10 and see figure 5, S1003 and see figures 11 and 13 “2-sided printing”) and executing the saddle stitch bookbinding process for the reversed sheets (i.e., booklet printing selected in figure 3, S605, S607, and see figures 11 and 13 saddle stitch can be selected or checked), the printing apparatus (see figure 1, “host computer” 3000 and “printer 1500) comprising: a printer (17) configured to print an image on a sheet (see figure 5); an operator (i.e., operating unit) configured to receive a setting of executing the saddle stitch bookbinding process (see figure 3, S602, S605, S607, and see figures 11 and 13, i.e., “Saddle Stitch”) for a plurality of sheets; and a controller (i.e., 2000, 1000, CPU 1, CPU 12) configured to, wherein the images to be printed on the plurality of sheets are related to a plurality of pages defined from a first page to a last page in order (see figures 7-8, 9-10).
Regarding independent claim 9, the closest prior art of record, namely, Kawamoto (US 6,632,035 B1) does not disclose, teach or suggest, a controller configured to determine whether or not the number of the plurality of sheets exceeds a predetermined number in a case where the operator receives the setting of executing the saddle stitch bookbinding process for the plurality of sheets, wherein in a case where it is determined that the number of the plurality of sheets exceeds the predetermined number, the controller controls the printer to print the images on the plurality of sheets in a first printing operation and the sheet processing apparatus discharges the plurality of sheets in the first tray, wherein in a case where it is determined that the number of the plurality of sheets doesn't exceeds the predetermined number, the controller controls the printer to print the images on the plurality of sheets in a second printing operation and the sheet processing apparatus discharges the plurality of sheets to the second tray after executing the saddle stitch bookbinding process for the plurality of sheets, wherein the controller controls the printer in the first printing operation so that a last sheet of the plurality of sheets which is last conveyed from the printing apparatus to the sheet processing apparatus among the plurality of sheets is conveyed from the-6-Amendment for Application No.: 17/371934 Attorney Docket: 10291832US05printing apparatus to the sheet processing apparatus in a state in which a surface of the last sheet on which an image of the first page is printed faces upward, and wherein the controller controls the printer in the second printing operation so that the last sheet of the plurality of sheets is conveyed from the printing apparatus to the sheet processing apparatus in a state in which a surface of the last sheet on which the image of the first page is printed faces downward, as recited in independent claim 9.

Claims 10-14 are allowable because claims 10-14 are dependent on allowable independent claim 9 above.

Regarding independent claim 15, the closest prior art of record, namely, Kawamoto (US 6,632,035 B1) does not disclose, teach or suggest,-8-Amendment for Application No.: 17/371934 Attorney Docket: 10291832US05a controller configured to determine whether or not the number of the plurality of sheets exceeds a predetermined number in a case where the operator receives the setting of executing the saddle stitch bookbinding process for the plurality of sheets, wherein in a case where it is determined that the number of the plurality of sheets exceeds the predetermined number, the controller controls the printer to print the images on the plurality of sheets in a first printing operation and the first discharger of the sheet processing apparatus discharges the plurality of sheets in the first tray, wherein in a case where it is determined that the number of the plurality of sheets doesn't exceed the predetermined number, the controller controls the printer to print the images on the plurality of sheets in a second printing operation and the sheet processing apparatus discharges the plurality of sheets to the second tray and executes the saddle stitch bookbinding process for the plurality of sheets, wherein the controller controls the printer in the first printing operation so that a last sheet of the plurality of sheets which is last conveyed from the printer to the sheet processing apparatus among the plurality of sheets is conveyed from the printer to the sheet processing apparatus in a state in which a surface of the last sheet on which an image of the first page is printed faces upward, and wherein the controller controls the printer in the second printing operation so that the last sheet of the plurality of sheets is conveyed from the printer to the sheet processing apparatus in a state in which a surface of the last sheet on which the image of the first page is printed faces downward, as claimed in independent claim 15.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677